          Case 1:20-cv-00519-CLS Document 14 Filed 06/03/21 Page 1 of 3                 FILED
                                                                               2021 Jun-03 PM 03:53
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              EASTERN DIVISION

CHRISTOPHER               DESHAWN       )
RIVERS,                                 )
                                        )
      Claimant,                         )
                                        )
vs.                                     )      Civil Action No. 1:20-CV-00519-CLS
                                        )
ANDREW SAUL, Social Security            )
Administration, Commissioner,           )
                                        )
      Defendant.                        )

                      MEMORANDUM OPINION AND ORDER

      Claimant, Christopher DeShawn Rivers, commenced this action pursuant to 42

U.S.C. § 405(g), seeking judicial review of a final adverse decision of the

Commissioner, affirming the decision of the Administrative Law Judge (“ALJ”), and

thereby denying Mr. River’s claim for a period of disability, disability insurance

benefits, and supplemental security income.1

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253

      1
          Doc. no. 1 (Complaint).
            Case 1:20-cv-00519-CLS Document 14 Filed 06/03/21 Page 2 of 3




(11th Cir. 1983).

        Claimant was represented by an attorney during the administrative proceedings,

but he is proceeding pro se with his appeal in this court.2 He did not file any briefs

in support of his claim. Even so, this court has carefully reviewed the entire record

in reaching its determination of the merits of claimant’s appeal. Upon doing so, the

court concludes that the Commissioner’s ruling is due to be affirmed.

        Claimant alleged that he was totally disabled due to tendinitis in his feet: a

condition that resulted in swelling two or three times a month.3 He alleged that,

during those flares, he could not sit or stand for longer than thirty or forty minutes

without having to elevate his feet.4 However, none of claimant’s medical records

indicated any abnormalities.5 Claimant also admitted that he still was able to perform

household chores, including preparing his own meals, as well as shop for groceries.6

        The ALJ reviewed all of the available evidence and testimony and found that

claimant had three medically determinable impairments: plantar fasciitis;7 arthritis;

        2
            Tr. 27 (noting appearance at hearing of “Lee Hawk, Attorney for Claimant”).
        3
            See Tr. 35-37.
        4
            See Tr. 55-56.
        5
            See Tr. 349-74.
        6
            See Tr. 290-98.
        7
         Plantar fasciitis is a condition that “involves inflammation of a thick band of tissue that runs
across the bottom of your foot and connects your heel bone to your toes (plantar fascia).” Plantar
Fasciitis, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/plantar-fasciitis/
symptoms-causes/syc-20354846.

                                                   2
          Case 1:20-cv-00519-CLS Document 14 Filed 06/03/21 Page 3 of 3




and obesity.8 The ALJ also found, however, that none of those impairments —

individually or in combination — significantly limited claimant’s ability to perform

basic work activities.9 This court finds that the substantial evidence cited above

supports the ALJ’s determination.

      Accordingly, the decision of the Commissioner is AFFIRMED. Costs are

taxed against claimant. The Clerk is directed to close this file.

      DONE and ORDERED this 3rd day of June, 2021.


                                              ______________________________
                                              Senior United States District Judge




      8
          Tr. 17.
      9
          See Tr. 17-20.

                                          3
